                 Case 2:20-cr-00221-WBS Document 18 Filed 04/16/21 Page 1 of 3

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5
   Attorneys for Plaintiff
 6 United States of America

 7                                IN THE UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-221 WBS
10
                                   Plaintiff,            STIPULATION AND ORDER TO CONTINUE
11                                                       STATUS CONFERENCE AND EXCLUDE TIME
                             v.                          UNDER SPEEDY TRIAL ACT
12
     ARTURO PACHECO,                                     DATE: April 19, 2021
13                                                       TIME: 9:00 a.m.
                                  Defendant.             COURT: Hon. William B. Shubb
14

15

16          The United States of America, by and through Assistant U.S. Attorney Brian A. Fogerty, and

17 defendant Arturo Pacheco, by and through his counsel David W. Dratman, hereby agree and stipulate as

18 follows:

19          1.       On November 19, 2020, a grand jury returned a four-count indictment, charging Pacheco

20 with two counts of deprivation of rights under color of law, in violation of 18 U.S.C. § 242, and two
21 counts of falsification of records in a federal investigation, in violation of 18 U.S.C. § 1519. ECF No. 1.

22          2.       On November 20, 2020, Pacheco appeared before the Honorable Carolyn K. Delaney, at

23 which hearing the court set this matter for a status conference and excluded the time between November

24 20, 2020, and January 12, 2021, from the computation of time in which trial must commence under the

25 Speedy Trial Act. ECF No. 5. The case was subsequently reassigned to this Court, and by subsequent

26 order the Court excluded time and set this case for a status conference on April 19, 2021. ECF No. 16.

27          3.       Since the initiation of the charges against the defendant, the government has produced

28 discovery, including several hundred pages of documents and audio recordings. Counsel for the


      STIPULATION AND ORDER                              1
                 Case 2:20-cr-00221-WBS Document 18 Filed 04/16/21 Page 2 of 3

 1 defendant needs time to investigate the allegations underlying the charges in the indictment, examine the

 2 evidence, confer with his client, and prepare for trial while also handling other matters in federal and

 3 state court.

 4          4.       Based on the foregoing facts, the parties request that the Court vacate the April 19, 2021,

 5 status conference and reset the case for a status conference to be held on June 21, 2021, at 9:00 a.m.

 6 The parties further agree and request that the Court exclude the time between April 19, 2021, and June

 7 21, 2021, from the computation of time in which trial must commence under the Speedy Trial Act,

 8 pursuant to Local Code T-4. The parties agree that the interests of justice served by excluding the time

 9 between April 19, 2021, and June 21, 2021, under the Speedy Trial Act, outweigh the best interests of

10 the public and the defendant in a speedy trial. The parties request that the Court adopt the facts set forth

11 herein and order time excluded from April 19, 2021, to and including June 21, 2021, pursuant to 18

12 U.S.C. § 3161(h)(7)(A) and (B)(iv), and Local Code T-4, to allow defense counsel to investigate and

13 prepare for trial.

14
     Dated: April 14, 2021                                    PHILLIP A. TALBERT
15                                                            Acting United States Attorney
16
                                                      By: /s/ BRIAN A. FOGERTY
17                                                        BRIAN A. FOGERTY
                                                          Assistant United States Attorney
18

19
     Dated: April 14, 2021                                    /s/ DAVID W. DRATMAN
20                                                            DAVID W. DRATMAN
21                                                            Counsel for Defendant
                                                              Arturo Pacheco
22

23

24

25

26

27

28


      STIPULATION AND ORDER                               2
              Case 2:20-cr-00221-WBS Document 18 Filed 04/16/21 Page 3 of 3

 1                                                    ORDER

 2          The Court, having received, read, and considered the parties’ stipulation, and good cause

 3 appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court vacates the

 4 April 19, 2021, status conference and resets the matter for a status conference on June 21, 2021, at

 5 9:00 a.m. The Court also specifically finds that based on the facts set forth in the parties’ stipulation, the

 6 failure to exclude the time between April 19, 2021, and June 21, 2021, would deny counsel reasonable

 7 time necessary for effective preparation, taking into account the exercise of due diligence. The Court

 8 further finds that the ends of justice served by the continuance outweigh the best interests of the public

 9 and the defendant in a speedy trial. Time from April 19, 2021, to and including June 21, 2021, is

10 excluded from the computation of time within which the trial of this case must commence under the

11 Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), and Local Code T-4.

12          Moreover, the ongoing COVID-19 pandemic has led to the suspension of jury trials in this

13 district since March 17, 2020, and the General Orders of this court issued in connection with the

14 pandemic allow for continuances and the exclusion of time under the Speedy Trial Act, 18 U.S.C. §

15 3161(h)(7)(A), with no further findings required. General Orders 611, 612, 617, and 618. Additionally,

16 the April 16, 2020 Order of the Judicial Council of the Ninth Circuit suspended the time limits of 18

17 U.S.C. § 3161(c) due to a judicial emergency in this district until May 2, 2021. See In re Approval of

18 the Judicial Emergency Decl. in the E. Dist. of Cal., 956 F.3d 1175 (9th Cir. Judicial Council 2020).

19
            IT IS SO ORDERED.
20
     Dated: April 15, 2021
21

22

23

24

25

26

27

28


      STIPULATION AND ORDER                               3
